DETAILED ACTION
The instant application having Application No. 15/999464 filed on 08/17/2018 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matters
Claims 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 12 is objected since it depends on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golitschek et al. (US 2016/0323852 A1).

As per claim 1, Golitschek discloses “A method of transmitting acknowledgement/negative-acknowledgement (ACK/NACK) by a UE in a wireless communication system, comprising: receiving downlink data resource allocation information indicating a specific subframe for ACK/NACK transmission; and transmitting ACK/NACK in the specific subframe,” as [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling.] “wherein the downlink data allocation information includes a specific sequence among a plurality of sequences defined for a downlink control region,” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling.] “and a frame structure of the specific subframe is determined on the basis of the specific sequence” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the 

As per claim 2, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the downlink data resource allocation information is indicated using a subframe unit composed of at least one subframe” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

As per claim 3, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the downlink data resource allocation information indicates an ACK/NACK resource region based on the structure of the specific subframe” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK 

As per claim 4, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the downlink data resource allocation information indicates a plurality of subframes for ACK/NACK transmission, the method further comprising selecting the specific subframe among the plurality of subframes for ACK/NACK transmission” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

claim 5, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “further comprising determining a first subframe and a last subframe associated with multiple TTI (Transmission Time Interval) transmission on the basis of the downlink data resource allocation information and determining structures of a plurality of subframes for multiple TTI transmission” [(par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

As per claim 6, Golitschek discloses “The method according to claim 5,” as [see rejection of claim 5.] “wherein the last subframe is an uplink subframe, and the last subframe is determined by detecting sequences of the plurality of subframes for multiple TTI transmission” [(par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

claim 7, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the downlink data resource allocation information indicates at least one subframe having an uplink control region present in a predetermined time window” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

As per claim 9, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the downlink data resource allocation information indicates at least one subframe having an uplink control region present for each of time groups which do not overlap” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD 

As per claim 13, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the specific sequence uses a reference signal sequence” [(par, 0071), the Downlink Assignment Index (DAI) is included in DCI messages. This DAI is (among others) present in DCI formats 0 and 4 if TDD configurations 1-6 are applicable, which indicates the number of subframes for which the receiver is expected to perform ACK/NACK multiplexing or bundling. (par. 0080), Table 10.1.3-1 of TS 36.213 which is reproduced in FIG. 6 gives the downlink association set index for the ACK/NACK/DTX responses for the subframes of a radio frame, wherein the number in the boxes for the TDD configurations indicates the negative offset of the subframe which HARQ feedback is transported in said subframe. For instance, subframe 9 for TDD configuration 0 transports the HARQ feedback of subframe 9-4=5; subframe 5 of TDD configuration 0 being indeed a downlink subframe (see FIG. 5).]

As per claim 14, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Golitschek et al. (US 2016/0323852 A1) in view of Kim et al. (US 2010/0098019 A1).

As per claim 10, Golitschek discloses “The method according to claim 1,” as [see rejection of claim 1.] 
Golitschek does not explicitly disclose “wherein the ACK/NACK is generated by applying FDM (Frequency Division Multiplexing) and then applying CDM (Code Division Multiplexing)”.

However, Kim discloses “wherein the ACK/NACK is generated by applying FDM (Frequency Division Multiplexing) and then applying CDM (Code Division Multiplexing)” as [(par. 0071), FIG. 4 is a diagram for explaining a method of transmitting ACK/NACK signals by carrying out multiplexing side by side with CDMA and FDMA according to one embodiment of the present invention, in which a plurality of ACK/NACK signals transmitted by a specific transmitting side among a plurality of ACK/NACK signals are transmitted through a plurality of frequency domains. (par. 0073), In particular, since each of the time-frequency domains includes six OFDM symbols and six subcarriers, there exist 36 (6.times.6) ACK/NACK signals that can be multiplexed by CDMA in each of the time-frequency domains. Since two orthogonal phases are usable for QPSK transmission, it is able to transmit a double of the different ACK/NACK signals.]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463